For twelve years the courts of this state have been concerned with the efforts of the Township of North Bergen to foreclose a tax title lien. The substantial questions were passed upon inLuckenbach Terminals, Inc., v. Township of North Bergen,125 N.J. Eq. 562; affirmed, 127 N.J. Eq. 93. Then the answer later filed was struck as sham. 129 N.J. Eq. 387; affirmed, 130 N.J. Eq. 226.
Now the appeal is from the final decree of foreclosure. There is no merit in it whatever. We passed on all the questions now presented in our decision, supra.
The final decree appears to be signed by the Chancellor, so we can see no point in the suggestion that Vice-Chancellor Kays had no designation to enter the same. The parties appeared before him on the notice to strike the answer and never challenged his jurisdiction because he was the Vice-Chancellor sitting in the vicinage and had jurisdiction. After the order striking the answer was entered the decree pro confesso and the order of reference followed as a matter of course under Chancery rule 128. The latter documents all bear the Chancellor's signature, which would amount to an affirmance of Vice-Chancellor Kay's order, if such was necessary.
Besides under N.J.S.A. 2:29-46, and the Chancery rules, jurisdiction was well taken. So it seems that the argument of appellant proceeds altogether on false premises and is entirely fictitious.
  The decree is affirmed, with costs. *Page 319
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None.